United States Court of Appeals
                     For the First Circuit

No. 15-1945

                    TUTOR PERINI CORPORATION,

                      Plaintiff, Appellant,

                               v.

  BANC OF AMERICA SECURITIES LLC, n/k/a Merrill Lynch, Pierce,
   Fenner & Smith, Incorporated, successor by merger; BANK OF
                         AMERICA, N.A.,

                     Defendants, Appellees.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
         [Hon. Nathaniel M. Gorton, U.S. District Judge]



                             Before

                  Thompson, Selya, and Kayatta,
                         Circuit Judges.




     George F. Carpinello, with whom Adam R. Shaw, John F. Dew,
and Boies Schiller & Flexner, LLP were on brief, for appellant.
     Jonathan Rosenberg, with whom B. Andrew Bednark, Leah
Godesky, and O'Melveny & Myers LLP were on brief, for appellees.

                       ___________________

                        November 21, 2016
                       ___________________
           THOMPSON, Circuit Judge.

                              OVERVIEW

           Today's dispute is part of the fallout from the financial

system's near meltdown in the late 2000s.       On one side of this

dispute is Tutor Perini Corporation ("Tutor Perini"). On the other

side is Banc of America Securities LLC and Bank of America, N.A.

("BAS" and "BANA," respectively).      To hear Tutor Perini tell it,

BAS — acting as its broker-dealer, and with BANA's knowledge and

acquiescence — sold it auction-rate securities ("ARS") without

disclosing that the ARS market was heading for a spectacular

crash.1   But to hear BAS and BANA tell it, BAS actually disclosed

the risks that later materialized.     An obviously unconvinced Tutor

Perini sued BAS and BANA in federal district court, alleging

securities fraud under state and federal law, as well as a medley

of other state-law claims.   On cross-motions for summary judgment,

the district judge sided with BAS and BANA.          Concluding that

triable claims exist worthy of a jury's time and attention, we —

for reasons recorded below — affirm in part, vacate in part, and

remand.




     1 We apologize for all the acronyms — they seem to go with
the territory in cases like this, however.
                               - 2 -
                              HOW THE CASE GOT HERE2

                                        (a)
                                    The Players

               Tutor Perini is a giant construction company.           And like

most corporate colossi, Tutor Perini is extremely cash-conscience:

it focuses daily on ensuring that it has enough cash on hand to

fund its operations, and it traditionally pours any spare cash

into        short-term,      low-risk,    highly-liquid     investments      (like

certificates         of   deposit    and     money-market    funds)    —    i.e.,

investments that will let Tutor Perini get cash back as quickly as

possible whenever the need arises.

               Which is where BAS came in.         A wholly-owned subsidiary

of BANA, BAS — now known as Merrill Lynch, Pierce, Fenner & Smith,

Incorporated — is a banking company registered as a broker-dealer

with the Securities and Exchange Commission.                 BAS was a moving

force       behind   Tutor    Perini's     financial   approach.      And    their

relationship went back a ways.

               Having gotten into financial trouble in the mid-1990s,

Tutor Perini found itself in what is called a "workout period,"

generally defined as a time when the debtor and the creditor try

to hammer out an agreement to reduce or discharge a debt.                   During



        2
      As required, we take the facts as favorably to Tutor Perini's
case as the record permits. See, e.g., Lang v. Wal-Mart Stores
East, L.P., 813 F.3d 447, 450 (1st Cir. 2016).
                                         - 3 -
that stretch, BAS served as Tutor Perini's banking advisor under

a revolving credit agreement.       To help Tutor Perini regain its

financial footing, later credit agreements between them put limits

on the kinds of cash investments Tutor Perini could make — as a

for-instance, Tutor Perini could not invest in ARS.

                                  (b)
                             An ARS Primer

            Backed by a variety of assets or revenue sources —

student loans or municipal assets, for instance — ARS are long-

term investments, often with maturity dates of 20 years or more.

In the student-loan ARS market, student loans originated under the

Federal Family Education Loan Program ("FFELP") were considered

high-quality because they were largely guaranteed by the federal

government.    The credit quality of non-FFELP-backed student-loan

ARS and municipal ARS was often enhanced by guarantees — a "wrap"

—   from   "monoline"   insurance   companies   like   Ambac   Assurance

Corporation, which agree to make interest and principal payments

if an issuer defaults (i.e., Ambac "wraps" its own credit rating

around the debt obligation and guarantees timely interest and

principal payments in a default situation).3


      3 Monoline insurance companies "provide[] guarantees to
issuers, often in the form of credit wraps, that enhance the credit
of the issuer. These insurance companies first began providing
wraps for municipal bond issues, but now provide credit enhancement
for other types of bonds, such as mortgage-backed securities and
collateralized debt obligations." See Monoline Insurance Company,
                               - 4 -
            Parties buy or sell ARS at periodic auctions (held, say,

every 7, 28, or 35 days, depending on the particular ARS), with

the ARS's interest rate set there too.         These are nonpublic

auctions.    Placing bids via authorized broker-dealers, would-be

investors say how many ARS they want and what interest rate they

will accept (ARS are always bought and sold at par value, so buyers

bid by specifying an interest rate rather than a price).        The

lowest interest rate needed to sell off all available ARS becomes

the "clearing rate."     And the clearing rate becomes the ARS's

interest rate until the next auction. ARS have caps on the highest

possible clearing rate, known in the biz as the max rate, which

for our purposes is calculated using a byzantine formula based

partly on indices like the London Interbank Offered Rate or the

Treasury rate (two well-known indices in the financial markets

measuring interest rates).   If there are enough buy bids below the

max rate so as to allow for the sale of all available ARS, then

the auction is deemed a success; but if not, then not — in which

case ARS sellers must keep their ARS until the next successful

auction, all the while earning interest at the max rate.4


Investopedia, www.investopedia.com/terms/m/monolineinsurance.asp
(last visited Oct. 24, 2016).
     4 An illustration may be helpful: suppose the market demand
required that certain ARS pay 6% interest — if the ARS's max rate
was 5%, then the auction would fail because bids above 5% could
not be accepted by the auction agent (so there would be no sales).
                                - 5 -
             Like some other broker-dealers, BAS played several roles

in the ARS market — structuring and underwriting ARS on behalf of

issuers; soliciting and placing ARS orders for investor-customers;

and preventing auction failures by committing its own capital to

buy ARS for its inventory accounts, from which it sold ARS to its

customers.     Ultimately, though, the ARS market was not terribly

transparent.     Among other unknowables, investors usually did not

know if an auction only succeeded because of a broker-dealer

support bid. They could only learn that from an authorized broker-

dealer.   Obviously, this lack of transparency made ARS buyers

heavily dependent on their broker-dealers for key data to make

sound investment decisions.5




     5 Tutor Perini's expert did a good job of highlighting the
ARS market's opaqueness and explaining what that meant to
investors:
     The ARS market in 2007-2008 lacked fundamental
     transparency for investors. Investors simply could not
     obtain independently much of the material information
     regarding those investments and markets.     They could
     only know critically important information if their
     broker(s) told them. That meant that all investors were
     essentially "broker-dependent" for material information
     necessary to exercise independent judgment regarding
     their investments.
"Auction Agents," the expert added, "were generally authorized
under the terms of many ARS to release the information concerning
the maximum rate, bidding amounts, and other auction data only to
the issuer and Authorized Broker-Dealers" — "[d]isclosures to
investors were not authorized."
                                 - 6 -
                                       (c)
                                 BAS's ARS Pitch

             In   2004,      Tutor    Perini        opened     a   nondiscretionary-

investment account with BAS — i.e., an account that required BAS

to     get   Tutor    Perini's       authorization       before     making     account

transactions; according to Tutor Perini's treasurer Susan Mellace,

BAS would give her investment "options," and she would choose from

a BAS-provided "recommended list."                 A certified public accountant

with a master's degree in finance, Mellace reported to Tutor

Perini's chief financial officer, who in turn reported to Tutor

Perini's president.          And she discussed what "vehicles" — stocks,

bonds, etc. — she wanted to invest in with these gentlemen, though

"[i]n terms of the day-to-day purchases and sales," those were her

calls to make.

             Keenly     aware    of   Tutor        Perini's    investment     strategy

(i.e., avoiding risks and illiquidity), BAS pitched ARS to Tutor

Perini at an in-person meeting in May 2006 — even though (as we

noted) its own credit agreement with Tutor Perini banned the

company from investing in ARS.              During the confab, BAS salesperson

Lois    McGrath      gave   Mellace    a    PowerPoint        presentation    on   ARS.

Mellace knew nothing about ARS — she "had never" even "heard of"

ARS before "that presentation," she later explained.                         And up to

that point, Tutor Perini had never invested in them.


                                           - 7 -
               One of McGrath's PowerPoint slides explained how BAS

offered "the full spectrum of fixed income securities underwritten

by     [BAS],    traditional   money     market   funds,       and   customized

portfolios" — "[a]ll of which can be tailored to meet your specific

investment guidelines" — and promised BAS's "[s]trict focus on

thoroughly identifying your portfolio objectives and understanding

your     ongoing    investment   needs,       rather    than    on   executing

transactions," by providing "[i]nvestment solutions that meet your

needs by clearly defining the risk/reward of particular securities

and maintaining the highest level of client servicing."                   Another

slide stressed how BAS pledged that it would "work with [Tutor

Perini]    to     evaluate   market    conditions      and    determine     which

investment" would "meet [Tutor Perini's] investment objectives."

Still another slide noted that ARS belonged in a portfolio as part

of Tutor Perini's "[c]ore cash" strategy, along with other short-

term investments like "U.S. Treasury Bills."                 Yet another slide

played    up    ARS's   "[l]iquidity    opportunities,"        stressing     that

"[l]iquidity is enhanced by frequent auctions" and declaring that

"the ARS auction process has developed into an established and

mature market." Touting ARS's low risk and high liquidity, another

slide emphasized what "a valuable investment tool" "28-day ARS"

are for "[c]orporate cash managers" who "typically forecast their

cash needs on a monthly basis."         The presentation, though, warned

                                      - 8 -
of   "[p]otential   risks,"   stating   among   other   things   that    ARS

auctions could "fail[]" — with "[s]uch instances" typically caused

by the "deterioration of issuer credit quality."           If an auction

failed, the slide added, ARS sellers would be unable to "sell their

securities."   Mellace understood that auctions "could" — to quote

her deposition — "fail," which could "potentially" leave Tutor

Perini "holding the security."

           Tutor Perini did not buy ARS in May 2006.        A few months

later, in December 2006, McGrath again recommended that Tutor

Perini buy ARS at auction or from BAS's inventory.               But after

reviewing the credit agreement between Tutor Perini and BAS —

which, to repeat, barred Tutor Perini from investing in ARS —

McGrath told Mellace to stick with money-market funds.                  Ever

persistent, BAS, through McGrath, amended the credit agreement in

January 2007 to allow for ARS as short-term investments.

                                 (d)
                       BAS's "Contagion" Fears

           Late in the summer of 2007, the ARS market — which BAS

had called a safe investment for Tutor Perini's "core cash" — took

quite a hit, with at least 60 auctions failing (presumably because

of a global-credit crunch).      Although these ARS chiefly involved

subprime-mortgage lenders and their insurers, BAS knew immediately

that such failures could spread to the entire ARS market.          Indeed,

BAS's head ARS trader sort of likened the situation to a contagion
                                 - 9 -
that could infect the rest of the ARS market.        Actually, BAS's

public finance executive did call it a "contagion," saying BAS had

to "keep an eye on [it]."

          To stop the contagion from advancing, a BAS senior

manager stressed three things to BAS personnel during an August

2007 risk-management call:   one, "[r]educe balance sheet"; two,

"[d]on't be a hero, rein in traders, capture customer flow"; and

three, "[w]e come first" — "this is a tough environment and we

need to make decisions based on our own interests."     Others spoke

up about the issue too, including a BAS trader who told her

supervisor that BAS's ARS portfolio faced the same risk of auction

failure that had hit the subprime-mortgage market.    And she warned

that BAS had to support an upcoming auction in which Lehman

Brothers was the lead broker-dealer, or else the auction would

fail and investors would panic (at that time Lehman Brothers was

still a major investment bank).   Still in contagion-fighting mode,

and thinking that increased sales could do the trick, BAS held an

in-house "Teach-in" — at the end of August 2007 — to give its

financial advisors "a more comprehensive understanding of Student

Loan ARS."   And BAS stepped up its support bidding at auctions

too.




                             - 10 -
                                (e)
                     A "Good Time" to Buy ARS

          It was then — in September 2007 — that BAS's McGrath

emailed Tutor Perini's Mellace to see if Mellace could buy ARS,

saying it was "a good time" to dive into that market.        Mellace

said that she could do some buying and asked McGrath if ARS were

"any better" than Tutor Perini's other investments.        "Yes they

are," McGrath wrote back.    And McGrath recommended that Mellace

buy AAA-rated student-loan ARS.

          McGrath also told Mellace that an ARS auction had failed

in August 2007 — a failure, McGrath said, that related to mortgage-

backed ARS, a corner of the ARS market in which Tutor Perini would

not be investing.   McGrath assured Mellace that BAS would support

the auctions of BAS-recommended ARS.     Mellace ran the ARS-purchase

possibility by her bosses (Tutor Perini's chief financial officer

and its president), telling them that auctions could possibly fail,

in which case Tutor Perini "wouldn't have liquidity" until the

next auction — a "daily auction sheet" that McGrath sent Mellace

actually mentioned that risk.    But because BAS's "interests . . .

aligned" with Tutor Perini's (Mellace's words, not ours) — the two

had a long-standing relationship, and BAS was the lead bank in the

credit agreement — the idea that the ARS would remain illiquid was

too "remote [a] possibility" to discuss, though (again) Mellace

knew that such a possibility existed.
                                - 11 -
          Mellace's overseers signed off on her investing in ARS,

but their okay depended on her investing in "high-quality, short-

term securities" — i.e., ARS's with "AA and AAA[]" credit ratings.

McGrath knew Mellace was only interested in high-credit-rated ARS.

And she knew about Tutor Perini's need for quick liquidity.

Anyhow, Tutor Perini finally bought the BAS-endorsed ARS.      And

after this sale — and the other relevant sales too — BAS sent out

trade confirmations directing Tutor Perini to BAS's website, which

contained BAS's ARS disclosures saying that it "routinely" bid in

auctions, including to prevent failures, but had no obligation to

do so.6

           These student-loan ARS had formulaic — as opposed to

fixed — max rates keyed in part to interest-rate indices like the



     6 "BAS is permitted, but is not obligated, to submit orders
for its own account . . . and routinely does so in its sole
discretion," the disclosures read. Also,
     [s]uch bids submitted by BAS may be designed to prevent
     a Failed Auction . . . ; however, BAS is not obligated
     to place such a bid in any auction, or to continue to
     place such bids. . . . Investors should not assume that
     BAS will place a bid . . . or that Failed Auctions or
     unfavorable auction rates will not occur.
"BAS is not obligated to make a market in the securities," the
disclosures added, "and may discontinue trading in the securities
without notice for any reason at any time."      Noting that BAS
"provides no assurance as to the outcome of any Action," the
disclosures cautioned that "there can be no assurance" that a
holder will be able "to resell the securities . . . on the terms
or at the times desired by the holder." Mellace recalled clicking
on the link to that website "once or twice."
                             - 12 -
earlier-mentioned London Interbank Offered Rate or the Treasury

rate.   At this time, however, both indices were trending downward

(thanks to a weakening economy), while investors were demanding

higher interest rates for ARS (because of concerns over the

creditworthiness of certain companies that insured various ARS,

evidently).   The net result is that the space between the ARS max

rate and the rates demanded by ARS buyers — referred to by the

parties as the "headroom" — shrunk significantly, a phenomenon

that suggested that ARS auctions would likely fail if the trend

continued. Faced with this grim prospect, many issuers implemented

waivers that temporarily raised the max rate for some ARS —

"temporarily," because most were set to expire in January 2008.

                                (f)
                      Lack of Investor Demand

           Concerned about the contagion and the possibility of

ARS-auction failure triggered by low max-rate caps, BAS started

tracking ARS max rates in early October 2007.   Noticing a lack of

investor demand, BAS also ordered a review of its ARS inventory.

No one from BAS discussed this or the then-existing risks with

Mellace.   But an October 5 Wall Street Journal article — titled

"Bond Tumult is Jostling Auction-Rate Securities" — did note that

"about 60 auctions worth $6 billion didn't find enough buyers in

August."   Still, McGrath kept recommending ARS to Tutor Perini.

That same month, October 2007, McGrath, for example, emailed
                              - 13 -
Mellace, encouraging her to buy student-loan ARS in BAS's own

inventory.     Relying on McGrath's advice, Tutor Perini agreed to

take several of these ARS off BAS's hands, while knowing (to quote

from an internal Tutor Perini memo) that "there is no guarantee

that [an ARS] holder [will] be able to liquidate its holdings when

desired."

                                      (g)
                       "One Step Away from Illiquidity"

             As October turned to November, a senior BAS executive

emailed colleagues that "quite a few issues in [the] student loan

[ARS] market have come precariously close to failing."                 BAS did

not clue Mellace in on any of this.             And McGrath kept touting ARS

as sound investments.

             Continuing what looks like an effort to reduce its ARS-

risk exposure, McGrath emailed Mellace in mid-November that BAS

was   offering    "a    lot"   of   its   ARS   "inventory"   for   sale   at   a

"discount."      Tutor Perini bought one of those recommended student-

loan ARS that same day.        A little later, BAS's senior risk manager

forwarded his boss a colleague's email warning that "[t]he ARS

market is one step away from illiquidity." So BAS continued making

support bids to avert auction failure.

             Because of BAS's support bids, its ARS inventory swelled

to record levels in December.             That did not sit well with BAS's

risk manager.      He felt that the liquidity problems with ARS were
                                     - 14 -
so profound that BAS had to get rid of them, telling BAS staffers

that he was "very concerned about our ability to keep the [ARS]

programs floating."   He had talked with "a lot of" salespersons,

he added, and "through tears from one of them" had learned that

they were "afraid that their clients are at risk."     "ARS are ripe

to be the next problem," he ominously declared. And he recommended

that BAS hold no "ARS on [its] balance sheet."     Another week went

by, and the risk manager told colleagues that "[t]he ARS really

bother[] me," emphasizing that the "ARS book could get ugly," and

warning that "[o]nce we have one failed auction, others will most

likely follow."   So BAS ordered a "thorough review of max rates on

existing book" and told the "banking team" to "focus[]" on "getting

max rates adjusted as quickly as possible where needed."

            Around mid-to-late December, Fitch Ratings (a major

credit-rating agency) issued a press release — carried by Reuters,

Dow Jones, and Business Wire — saying that some ARS issuers had

gotten "temporary waiver[s]" of their ARS's max rates.       Mellace

did not recall seeing the report.      But BAS personnel did see it.

And in response a BAS senior executive asked his colleagues, "[D]o

you think we should be doing more active education around this

subject with our [corporate investors] who buy student loans? This

might help them have a better understanding of the cash flow/credit

dynamic."   BAS launched no education effort, however.    Days after

                              - 15 -
the report, BAS's risk manager stressed to a coworker how much he

"really [didn't] like" the "ARS product" because of the liquidity

problem.      "When you want out," he observed, "you are [at] the

highest risk of not being able to get out!"

              With its ARS inventory at sky-high levels, some of BAS's

top   brass    kicked   around   ways   to   protect    BAS.   BAS   senior

executives, for instance, toyed with the idea of letting all ARS

auctions founder, laying out a step-by-step process to do this so

as to (hopefully) avoid legal liability.               They then discussed

selectively failing certain auctions instead.             They also urged

salespersons to "leave no stone unturned" in getting investors —

like Tutor Perini — to buy up BAS's ARS.                And they continued

encouraging issuers to waive max rates.

              Despite knowing that the risk/reward calculus for ARS

had changed dramatically, BAS disclosed none of these facts to

Tutor Perini.      McGrath, for example, did not tell Mellace about

     the issues with max rates — that max rates could cause auction

      failure, that issuers were executing more and more max-rate

      waivers in the hope of preventing auction failure, etc.;

     the extent of broker-dealer support bids, though Mellace did

      know that BAS made support bids;7



      7
      Tutor Perini's expert said that during the period pertinent
to this suit (early 2007 to early 2008), roughly 98% of the ARS
                             - 16 -
       the record-setting level of ARS in BAS's inventory, plus the

        swelling of ARS inventories at other broker-dealers;

       the unprecedented number of waivers being sought;

       the dwindling level of investor demand for ARS; or

       the internal BAS discussions to let certain ARS auctions fail.

Instead, McGrath urged Mellace to buy more.                  By December 2007,

Tutor Perini had become one of BAS's biggest buyers of ARS, with

about $196 million invested — though it sold off most of its ARS

at year's end (it wanted to convert its ARS to cash for year-end-

reporting purposes).

                                          (h)
                                    "Moving Paper"

             On January 2, 2008, McGrath emailed Mellace a list of

"featured" ARS offerings. That same day, Tutor Perini bought about

$60 million worth of ARS.               BAS's short-term trading director

updated BAS executives that afternoon on the ongoing efforts to

reduce     BAS's    ARS    inventory      and    highlighted   Tutor     Perini's

purchase.     "Perini," he noted, "who was an end of year seller[,]

came back in . . . and bought about 60mm."                And he added that the

"main    focus     will   be   to   continue     moving   paper"   out   of   BAS's

inventory and onto its customers.                The pattern became a script,



auctions that BAS participated in would have failed without BAS's
support bids.
                                        - 17 -
with BAS's moving more of its ARS inventory onto Tutor Perini

throughout that month.      On January 7, for example, McGrath emailed

another ARS recommendation to Mellace, saying that "these are

available for CASH settle today," though "[i]nventory seems to be

thinning."     Mellace bought some that very day.          Two days later, on

January 9, McGrath again recommended that Mellace buy "featured"

ARS offerings.     And again Mellace did just that.

              Importantly, at least to BAS, the prospectuses for some

of these ARS stated things like:

     "[B]roker-dealers are not obligated to make a market in [ARS],

      and may discontinue trading in [ARS] without notice for any

      reason at any time."

     "Broker-Dealers     are     not   obligated    to    continue      to   place

      [auction] bids or encourage other bidders to do so . . . .

      Investors should not assume that . . . Broker-Dealers will do

      so or that 'auction failure events' and unfavorable Auction

      Rates will not occur."

     Auction    failures   were    "especially"     likely       "if,   for   any

      reason, the broker-dealers were unable or unwilling to bid."

     Also, "[t]he relative buying and selling interest of market

      participants in your [ARS] and in the [ARS] market as a whole

      will vary over time, and such variations may be affected by,

      among     other   things,    news   relating    to    the    issuer,     the
                                    - 18 -
      attractiveness    of   alternative   investments,   [and]   the

      perceived risk of owning the security (whether related to

      credit, liquidity or any other risk) . . . ."

     And ARS may be unsuitable investments "if you require a

      regular or predictable schedule of payments or payment on any

      specific date."

             Unfortunately for all concerned, market conditions went

from bad to worse.     Among other problems, broker-dealer inventory

increased; the headroom between investor-demanded interest rates

and max rates continued narrowing; ARS auction failures — including

auction failures for student-loan ARS — occurred; and no new ARS

investors appeared.      McGrath did not tell Mellace about this,

however.     And on the very day a competing broker-dealer let an

auction for AAA-rated student-loan ARS fail, BAS sold almost $30

million worth of AAA-rated student-loan ARS to Tutor Perini. Also,

when a higher-up at a BAS affiliate suggested that portfolio

managers protect their clients by "begin[ning]" to "eliminat[e]

. . . client exposure to [ARS] and refrain[ing] from additional

purchases," a BAS ARS trader-desk liaison wrote, "Whoever sent

this out should be shot!!       Are they trying to put us out of

business?"     And BAS geared up to implement a plan (conceived in

December 2007) to selectively fail auctions.



                                - 19 -
          On February 6, 2008, with the rate of auction failures

"crescendoing" — that is how BAS's risk manager described this

"crisis" situation — senior BAS executives sent a memo to BAS's

chief financial officer seeking permission to up ARS inventory

levels so BAS could relieve some of its balance-sheet pressure.

Among other things, the memo mentioned the existing state of the

market, spotlighting increasing concerns about the ARS market, its

liquidity, and the drastic rise in broker-dealer inventories.   The

memo also stressed that "the key structural issue" — the need to

increase max rates — had still not been resolved.   BAS management

green-lighted an increase, bumping the internally-imposed limit on

inventory levels for ARS (and ARS-like securities) from $3 billion

to $8 billion.   But it was too late.

                                (i)
                        The Market Crackup

          Over the next two days, February 7 and 8, broker-dealers

Goldman Sachs and JP Morgan Chase let large numbers of ARS auctions

fail — Goldman, for instance, failed several AAA-rated student-

loan ARS auctions.    BAS personnel called the Goldman failures

"unprecedented" and "market changing."       BAS's head ARS trader

jotted a note to himself that "mgmt. not comfortable std. loan

product" — a jotting, he later explained, that referred to BAS's

concerns about the student-loan product following the Goldman/JP

Morgan failures. Yet even though BAS officials knew these failures
                              - 20 -
made the ARS market "nonviable,"8 McGrath sold Tutor Perini more

ARS on February 8 and 11 (McGrath knew about the Goldman failures

because she had emailed her boss about them on February 8).     Also

on February 11, the Wall Street Journal reported on Goldman's

auction failures — Goldman, the article said, had "held auctions

of hundreds of millions of dollars in securities backed by student

loans, all of which failed to drum up enough demand at their asking

prices."     The next day, McGrath told Mellace about the February 7

and 8 failures.      Even though BAS's disclosures stated that BAS

could stop supporting auctions at any point and that BAS offers

"no assurances" about the outcome of any auction, McGrath told

Mellace that BAS still intended to support the auctions.

             But then this happened:     all other prominent broker-

dealers stopped making their own ARS-purchase bids.        And faced

with that reality, BAS did the same thing on February 13. Auctions

for student-loan ARS failed en masse — even BAS withdrew its

support from the student-loan ARS market.      Auctions for ARS with

formulaic max rates failed big time too.        But the majority of

auctions involving ARS with high, fixed max rates generally did

not fail.     So BAS's risk manager recommended supporting ARS with

max rates greater than 9% and failing all others.    Because the at-



      8   We put that word in bold type to make sure no one misses
it.
                                - 21 -
issue ARS were of the formulaic variety, Tutor Perini was left

holding "illiquid" investments — its nightmare scenario.

                                  (j)
                         Off to Federal Court

          Invoking federal-question jurisdiction, see 28 U.S.C.

§ 1331, Tutor Perini sued BAS and BANA in Massachusetts's federal

district court.     Pertinently, Tutor Perini's complaint contained

counts for federal securities fraud (alleging what are called

10(b)-fraud   and   10(b)-unsuitability   claims);   state   securities

fraud; state deceptive business practices; as well as state common-

law misrepresentation (both negligent and intentional).9          After

some preliminary skirmishing (not relevant here), BAS and BANA

moved for summary judgment on all claims, and Tutor Perini cross-

moved for partial summary judgment on the state-securities-fraud

claim and the state deceptive-business-practices claim.       The judge

granted BAS and BANA's motion and denied Tutor Perini's (more on

the judge's ruling later).    A dissatisfied Tutor Perini appeals.




     9 We say "pertinently," because Tutor Perini brought other
claims (e.g., common-law fraud), but its brief presents argument
only on the claims just listed — so obviously Tutor Perini waived
any right to challenge the dismissal of the other claims.      See
generally Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175
(1st Cir. 2011).
                                - 22 -
                             STANDARD OF REVIEW

             We approach the judge's summary-judgment ruling de novo,

viewing (as we intimated earlier) all facts and drawing all

reasonable inferences in the light most agreeable to Tutor Perini

(the summary-judgment loser). See Collazo–Rosado v. Univ. of P.R.,

765 F.3d 86, 89, 92 (1st Cir. 2014).           And we will affirm only if

the record (so viewed) discloses no genuine dispute over a material

fact and reveals BANA's and BAS's entitlement to judgment as a

matter of law.       See id. at 92.      An issue is genuine if a sensible

jury could decide the point in Tutor Perini's favor.          See Tropigas

de P.R., Inc. v. Certain Underwriters at Lloyd's of London, 637

F.3d 53, 56 (1st Cir. 2011).             And a fact is material if it has

the potential to alter the case's outcome under the applicable

law.   See id.       That each side cross-moved for summary judgment

does   not    warp    this   line   of    inquiry:    "[b]arring   special

circumstances, the [judge] must consider each motion separately,

drawing inferences against each movant in turn." EEOC v. Steamship

Clerks Union, Local 1066, 48 F.3d 594, 603 n.8 (1st Cir. 1995).

And ultimately, we may affirm the summary-judgment holding on any

grounds supported by the record, even if not relied on by the

district judge.      See, e.g., Collazo–Rosado, 765 F.3d at 92.




                                    - 23 -
                         OUR TAKE ON THE CASE

          Now on to the core issues in play, which — after dealing

with the easiest one first — we discuss in the order Tutor Perini

chose to present them.

                                   (a)
                             BANA Stays Out

          Stressing   that   Tutor   Perini   failed   to   identify   any

misconduct on its part, BANA asked the judge to jettison all claims

against it.   Not so fast, said Tutor Perini:          federal and state

securities laws "extend liability to control persons," and, the

argument continued, BANA is on the hook as a "controlling person,"

given the actions of two BANA employees and two dual BAS/BANA

employees who had "analyzed maximum rate waivers and liquidity

risks for deciding which auctions to fail."        Unfazed, BANA shot

back that Tutor Perini never pled "federal and state control-

person claims . . . in four years of litigation" and could not

début those new claims in its summary-judgment submissions.            The

judge thought BANA had the better of the argument.          And so do we,

because Tutor Perini alleged zero facts indicating that BANA

actually exercised control over BAS.      See Aldridge v. A.T. Cross

Corp., 284 F.3d 72, 85 (1st Cir. 2002) (emphasizing that "the

alleged controlling person must not only have the general power to

control the company, but must also actually exercise control over

the company").   Seeking a way around that problem, Tutor Perini
                                 - 24 -
now   says    that    BAS    needed   BANA's     blessing    to   expand    its    ARS

inventory in February 2008 — surely that shows control, Tutor

Perini insists. But Tutor Perini waived that point by not bringing

it to the district judge's attention, and Tutor Perini makes no

argument that any exception to the raise-or-waive rule applies.

See, e.g., Ouch v. Fed. Nat'l Mortg. Ass'n, 799 F.3d 62, 67 n.5

(1st Cir. 2015).

              With BANA out of the way, we turn to the judge's handling

of the claims against BAS.

                                     (b)
                        State Securities-Fraud Claim

              Like    most    states,     Massachusetts      regulates      in-state

securities sales and offers "through 'blue sky' laws, so named

because      they    initially    targeted     swindlers     so   brazen     and   so

shameless      they    would     peddle    shares    of     anything,      including

(allegedly) shares of the sky."             See Bennett v. Durham, 683 F.3d

734, 736 (6th Cir. 2012) (citing Jonathan R. Macey & Geoffrey P.

Miller, Origin of the Blue Sky Laws, 70 Tex. L. Rev. 347, 359–60

& n.59 (1991)).          Designed to create "a strong incentive" for

securities sellers "to disclose fully all material facts about the

security," Marram v. Kobrick Offshore Fund, Ltd., 809 N.E.2d 1017,

1025 (Mass. 2004), Massachusetts's law says that "any person who

. . . offers or sells a security by means of any untrue statement

of a material fact or any omission to state a material fact . . .
                                        - 25 -
is liable to the person buying the security from him."     Mass. Gen.

Laws ch. 110A § 410(a)(2).

             Simplifying   slightly   (but   without   affecting   our

analysis), we see that to prevail under this statute, a plaintiff

must show (1) that the defendant offered or sold securities (2) in

the Bay State (3) by (a) making an untrue statement of material

fact or (b) omitting a material fact (4) that the plaintiff (a) did

not know was false or (b) did not know was omitted and (5) the

defendant knew or should have known was untrue or misleading.

Marram, 809 N.E.2d at 1026 (discussing Mass. Gen. Laws ch. 110A

§ 410(a)(2)).     Significantly, the plaintiff need not show either

reasonable reliance on its part or a bad mind on the seller's part.

See id. at 1026-27.    The plaintiff's sophistication is irrelevant

as well.   Id. at 1027.    And the plaintiff has no duty to check the

accuracy of the defendant's statements — "[a]ll that is required"

is that the plaintiff show its "ignorance of the untruth or

omission."     Id. (quoting Sanders v. John Nuveen & Co., 619 F.2d

1222, 1229 (7th Cir. 1980)).10

             Zeroing in on element (3), the district judge concluded

that Tutor Perini "failed to offer evidence that BAS made any




     10Because state and federal securities-fraud acts are fairly
similar, cases interpreting the federal statute can help in
interpreting the state statute. Id. at 1025.
                                 - 26 -
untrue statement of material fact or omitted a material fact that

is necessary to make a prior statement not misleading."              The

parties fight like mad over element (3) too, though they do not

clash over the materiality facet of element (3).          And each side

makes good points.     But Tutor Perini is more right than BAS, as we

now explain.

             BAS   thinks     that     Tutor    Perini     waived       its

misrepresentation arguments by not calling them to the judge's

attention.    For its part, Tutor Perini basically concedes that its

memo opposing BANA and BAS's summary-judgment motion did not cite

"the many instances of material misstatements," though it sees no

problem because "all the relevant facts were fully set forth" in

its statement of undisputed facts "in support of its cross-motion

for summary judgment."       That does not cut it.       "Judges," after

all, "are not like pigs, hunting for truffles buried in" the

record. United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)

(per curiam); accord Rodríguez–Machado v. Shinseki, 700 F.3d 48,

50 (1st Cir. 2012) (per curiam).           So BAS is right about the

misrepresentation argument being waived.       See Ouch, 799 F.3d at 67

n.5 (discussing the raise-it-or-waive-it rule).

             The omissions issue is a different matter altogether,

however.       Tutor   Perini's   summary-judgment   papers   sounded    a

consistent theme — that BAS "failed to disclose" "material facts

                                  - 27 -
concerning the current state of the ARS market" when it was

peddling ARS to Tutor Perini.     "Having recommended the ARS," Tutor

Perini wrote, "having provided boilerplate disclosures, having

presented ARS as a good short-term investment vehicle in person

and in writing, having provided information about the state and

liquidity of the ARS market[,] and having discussed specific ARS

with Tutor Perini on a daily basis, BAS was duty bound" not to

omit key facts.      And it is to that preserved argument that we now

turn.

                                   (1)
                     Presence of Trialworthy Issues

              Omissions are failures to speak, at least in the context

of this case.       See Omission, Black's Law Dictionary (10th ed.

2014).       Examples of omissions include a speaker's not speaking

when she has a duty to speak, or speaking misleading half-truths

— i.e., offering truthful comments but omitting unfavorable info.

See, e.g., Nei v. Burley, 446 N.E.2d 674, 676 (Mass. 1983);

Kannavos v. Annino, 247 N.E.2d 708, 711-12 (Mass. 1969).        Tutor

Perini's briefs to us talk a lot about the different sources of

disclosure duties that it has in mind.11      But we limit our review




        11
        Tutor Perini, for example, says that a rule put out by
something called the "Municipal Securities Rulemaking Board"
creates an independent disclosure duty.    This argument never
surfaced in the district court. And having been given no reason
                             - 28 -
to what it argued below, and basically repeats here:         "This case,"

Tutor Perini told the district judge,

     is about whether BAS omitted to state material facts it
     knew about the ARS market at the time BAS was
     specifically recommending [and selling] ARS . . . to
     Tutor Perini and was talking to and writing to Tutor
     Perini every day to provide it with information about
     the ARS.

Given that BAS spoke, it had "a duty to be complete and accurate"

— or so Tutor Perini insisted, and still insists.12

          The   parties   basically   agree   that    BAS   made   specific

investment recommendations to Tutor Perini.          Below, Mellace flat-

out said in her affidavit that she "followed Lois McGrath's

recommendations when purchasing ARS on behalf of Tutor Perini."

All of this recommendation stuff is significant because even though

Tutor Perini had a nondiscretionary-investment account, BAS could


to relax our raise-or-waive rule here, we deem it waived.             See,
e.g., Ouch, 799 F.3d at 67 n.5.
     12 A quick heads-up: As part of the duty analysis, we need
not concern ourselves with McGrath's assurances to Mellace that
BAS would continue to support the ARS auctions.        And that is
because Tutor Perini's opening brief concedes that its "claims are
not based upon reliance" on BAS's auction-support "promise,"
despite McGrath's "specific representation to Mellace . . . the
day before BAS withdrew its support for virtually all formulaic
ARS" — instead, Tutor Perini basically bottoms its claims (as it
did below) on "the fact that BAS" possessed "material facts about
the then-existing state of the market, including its own internal
discussions to fail auctions, that should have been disclosed to
[Tutor Perini] so that [Tutor Perini] could have been aware of the
state of market and would have known, as BAS knew, that the market
was on the verge of collapse at the very time BAS was urging [Tutor
Perini] to buy ARS."
                                - 29 -
only suggest a security after "studying it sufficiently to become

informed as to its nature, price, and financial prognosis."       See

Patsos v. First Albany Corp., 741 N.E.2d 841, 849-50 n.15 (Mass.

2001).      Also, BAS had to "inform" Tutor Perini "of the risks

involved in purchasing or selling [that] security."     See id.   And

BAS's affirmative assurance that it would "clearly defin[e] the

risk/reward of particular securities" discredits any notion that

it could point Tutor Perini toward additional ARS purchases even

as the risks dramatically changed without alerting Tutor Perini to

those dramatic changes.13


      13   Here's a refresher on some of the dramatic changes:
     In November 2007, a BAS officer concluded that "[t]he ARS
      market is one step away from illiquidity."
     Convinced that "ARS are ripe to be the next problem" — BAS's
      risk manager told a colleague in December that "[o]nce we
      have one failed auction, others will most likely follow."
      Also that month, BAS — fretting about its ballooning ARS
      inventory (which was at an all-time high) — ordered that "no
      stone" be left "unturned" in getting investors to gobble up
      BAS's ARS. And BAS continued pressing ARS issuers to waive
      max rates so as to make the ARS market appear less risky to
      investors.
     As the calendar flipped, BAS heard that Lehman Brothers let
      several ARS auctions go kaput in late January 2008 — at or
      very near the time that BAS offloaded the ARS at issue to
      Tutor Perini.    Deeply troubled by these failures, a BAS
      affiliate urged its mangers to protect clients by getting out
      of the ARS market. BAS did no such thing (at least BAS has
      pointed us to nothing in record that it did) — what BAS did
      do, though, was set in motion a plan (hatched a month earlier)
      to selectively fail auctions. But the market's death spiral
      accelerated, with other broker-dealers letting auctions fail
      days later, including an auction involving AAA-rated student-
                               - 30 -
             Viewed against this legal backdrop, we think that the

record — considered afresh, and in the light most flattering to

Tutor Perini — reveals trialworthy issues on Tutor Perini's state

securities-fraud claim, making summary judgment on that claim

inappropriate.      Without expressing our own views on the issues, we

believe a reasonable jury could find the following:

     In convincing Tutor Perini to buy ARS, BAS's McGrath expressly

      told    Tutor    Perini's   Mellace   that       BAS   would   provide

      "investment     solutions   that   meet   your    needs   by   clearly

      defining the risk/reward of particular securities . . . ."

     Tutor Perini bought the ARS at issue here in January and

      February 2008 because BAS had recommended that Tutor Perini

      buy them.14




      loan ARS — a failure that occurred on the very day BAS sold
      Tutor Perini roughly $30 million of AAA-rated student-loan
      ARS.
     On February 7, Goldman Sachs let a bunch of ARS auctions fail
      — a "market changing event," to quote a person in the know at
      BAS. J.P. Morgan let more auctions fail the day after that.
      BAS disclosed none of this to Tutor Perini, however.      And
      even though BAS management knew the market had become
      "nonviable," McGrath continued selling ARS to Tutor Perini.
      14
       The parties quibble over the exact number of ARS at issue
— Tutor Perini says it is 14; BAS says it is 8. But neither side
explains why that matters for our purposes. So we say no more
about that subject.
                                  - 31 -
     But the ARS's risk/reward had materially and dramatically

      changed such that by January 1 or, alternatively, by February

      7, BAS's risk/reward description to Tutor Perini no longer —

      thanks to BAS's omissions — accurately and clearly defined

      the actual risk/reward as McGrath pushed the at-issue ARS on

      Mellace.

             On   this    record   —     seen     from   a   Tutor-Perini-friendly

perspective — a sensible jury could conclude that some or all of

Tutor Perini's 2008 ARS buys were the product of prior risk/reward

assessments that remained alive yet over time became inaccurate

because BAS failed to reveal new, highly material developments

that it knew of as McGrath steered Mellace to the at-issue ARS.

Compare generally Patsos, 741 N.E.2d at 849-50 n.15 (emphasizing

that a broker handling nondiscretionary accounts has a "duty to

inform the customer of the risks involved in purchasing or selling

a particular security"), with Backman v. Polaroid Corp., 910 F.2d

10,   16   (1st    Cir.   1990)    (en    banc)     (noting    that   "a   voluntary

disclosure    of    information        that     a   reasonable    investor    would

consider material must be 'complete and accurate'" — a concept

that means that one must reveal "such other[]" information that is

"needed so that what was revealed [will] not be 'so incomplete as

to mislead'" (quoting SEC v. Tex. Gulf Sulphur Co., 401 F.2d 833,

862 (2d Cir. 1968))).

                                         - 32 -
             Further strengthening our conviction on this score, we

believe that a rational jury could view the evidence as indicating

that Tutor Perini's 2008 ARS purchases were simply replacing ARS

that it had sold just before the end of 2007:             after all, Tutor

Perini did not want the ARS on its balance sheet at year's end,

and BAS knew of this plan.       These facts could give a rational jury

all the more reason to infer that BAS's late-2007 representations

— that ARS were "better" than Tutor Perini's other investment

options and that it was "a good time" to invest in ARS, for example

— carried over to its early 2008 ARS purchases.            Given that the

circumstances had changed, arguably materially so, a rational jury

could find that BAS was required to supplement its previous

recommendations lest they be inaccurate by way of being incomplete.

                                  (2)
              Absence of any Winning BAS Counterarguments

             Undaunted, BAS raises a host of arguments for why we

should affirm the summary judgment on the state securities-fraud

claim.   Though skillfully presented by talented counsel, none of

BAS's contentions persuades.

             On the duty question, BAS notes that while "a voluntary

disclosure    of   information    that   a   reasonable    investor   would

consider material must be 'complete and accurate,'" that "does not

mean that by revealing one fact . . . , one must reveal all others

that, too, would be interesting, market-wise."        Backman, 910 F.2d
                                   - 33 -
at 16 (quoting Roeder v. Alpha Indus., Inc., 814 F.2d 22, 26 (1st

Cir. 1987)).   True, but what BAS overlooks is that the law — as we

noted in an earlier case parenthetical — requires one to disclose

"such other[]" facts "that are needed so that what was revealed

would not be 'so incomplete as to mislead.'"     Id. (quoting Tex.

Gulf Sulphur Co., 401 F.2d at 862).    And here, a jury could find

that BAS acquired info that caused it to be desperate to sell all

of its own ARS, yet it kept that info to itself when recommending

that Tutor Perini buy ARS.

          Moving on, BAS implies that the February 2008 collapse

occurred suddenly, so suddenly that it had no idea the market would

crumble — something that is inferable from its just-before-the-

crash decision to raise the limit (from $3 billion to $8 billion)

on the amount of ARS it could hold on its balance sheet.    If BAS

thought the market was about to go belly-up, the argument goes, it

wouldn't have authorized the increase — an action that showed (to

quote its brief) that BAS was simply "trying to keep the auctions

going in the hope of weathering the storm."    But the problem for

BAS is that other evidence cuts against any suddenness inference:

BAS, don't forget, saw danger signs aplenty well before the

collapse, as shown by its

      talking internally about a "contagion" in summer 2007;



                              - 34 -
         knowing       broker-dealers         (including    itself)      had    massive,

          unsustainable ARS inventories as events dragged into 2008,

          inventories that were causing them to lose the ability to

          make all-important support bids; and

         realizing the ARS market was "one step away from illiquidity"

          near the end of 2007.

We could go on and on, but you get the idea.                       As for BAS's storm-

weathering metaphor, a levelheaded jury could conclude that BAS

knew perfectly well that it and other broker-dealers were in the

midst of a transcendently-awful financial storm, with disaster

looming — yet BAS concealed the storm's existence from Tutor

Perini.      And because this suddenness matter is "open to reasonable

dispute," it is "not the stuff of summary judgment."                        See Mason v.

Telefunken Semiconductors Am., LLC, 797 F.3d 33, 41 (1st Cir.

2015).

                 BAS    also    faults   Tutor    Perini     for    not    divining    the

problems with the ARS market on its own.                    To that we say this:        A

rational jury could find that Mellace did not have a clear picture

of the market's actual state, which is why she relied so much on

McGrath.         And whether she should have ignored what McGrath said

and       done    her     own    research       matters     not     one    bit    because

Massachusetts's           Blue    Sky    law    imposes     no    such    obligation   on

investors.         See Marram, 809 N.E.2d at 1027 (noting that a buyer

                                          - 35 -
has no "duty to investigate," emphasizing instead that "[t]he buyer

needs only to show 'lack of knowledge of a misleading statement or

omission'" to carry the day (quoting Mid–Am. Fed. Sav. & Loan Ass'n

v. Shearson/Am. Express Inc., 886 F.2d 1249, 1254 (10th Cir.

1989))).

           Wait a minute, says BAS:      Mellace knew of auction

failures "before" it chose to buy ARS back in September 2007,

courtesy of a chat with McGrath at that time.      But Mellace swore

in an affidavit that McGrath only mentioned one auction failure

then — a failure, McGrath added, that involved mortgage-backed

ARS, an area of the market in which Tutor Perini would not be

investing its money.   BAS tries to downplay this fact by talking

up an August 2007 email sent to Tutor Perini's president discussing

several fizzled auctions.    But this is not a winning strategy.

The president said he did not read the email (he gets bombarded

with — and ignores — unsolicited missives like this one all the

time, he added).   And BAS points to no evidence indicating that

any Tutor Perini personnel ever read that email.    At best for BAS,

the email raises a question of fact about Tutor Perini's knowledge,

and so summary judgment cannot be used to resolve it.     See, e.g.,

Cortés-Irizarry v. Corporación Insular de Seguros, 111 F.3d 184,

190 (1st Cir. 1997).



                              - 36 -
           Staying with auction failures, BAS writes that different

news outlets reported on some between August 2007 and February

2008.   Repeating that Massachusetts imposes no duty on an investor

to investigate or verify the accuracy of a seller's statements,

see Marram, 809 N.E.2d at 1027, we note that Mellace said that she

did not know about auction failures (other than the one auction

failure in August 2007, of course) until McGrath fessed up to them

in February 2008 — after Tutor Perini had bought the ARS at issue.

Yes, McGrath did send Mellace articles discussing the credit

problems of some monoline insurers.     But other summary-judgment

evidence indicates that McGrath never told Mellace whether or how

the monoline insurers' credit woes might impact Tutor Perini's ARS

investments.   On top of this, still other evidence suggests that

the February 2008 collapse had nothing to do with insurance —

rather, it had to do with the fact that bidding rates for variable

ARS (whether insured or not) were going up while max rates were

going down.    And additional evidence reveals that Mellace never

knew about this structural problem.      BAS also talks about the

December 2007 press release that Fitch Ratings put out — you know,

the one that discussed how some ARS issuers had obtained temporary

max-rate waivers.    Well, Mellace had no memory of seeing that

report.   So what we have, again, are controversies of fact that

cannot be resolved through summary judgment.   See Cortés-Irizarry,

                               - 37 -
111 F.3d at 190.    More importantly, to the extent BAS still thinks

the August 2007 auction breakdown gives it a silver-bullet defense,

we stress that the issue here is not Tutor Perini's knowledge in

August 2007 — it is Tutor Perini's knowledge in January and

February 2008, when the significant events occurred.

             Also missing the mark is BAS's argument that Tutor Perini

had access to two key things:           (1) info regarding the max rates

for the at-issue ARS — all it had to do, BAS writes, was review

sent-out prospectuses and Excel spreadsheets, or ask BAS for the

max rates; plus (2) info concerning BAS's ARS-inventory levels —

all it had to do, BAS insists, was take emailed Excel files

reflecting the par amount of ARS held in BAS's inventory and then

use Excel's "auto-sum" feature to calculate BAS's ARS-inventory

level for any particular day.         As for part (1) of BAS's argument,

other evidence shows BAS personnel knew that max rates were "hard

to figure out" and "understand" (even for financial advisors), and

that one could not calculate the max rate simply by reading

prospectuses.     Additionally, the prospectuses said zip about what

was   actually    happening     in   the      market    (e.g.,   that   issuers

continuously     needed   to    waive   max     rates    to   prevent   auction

failures).    And other evidence indicates the spreadsheets were out

of date, having been created in December 2006 (months before Tutor

Perini bought any ARS).        As for part (2) of BAS's argument, other

                                     - 38 -
evidence also suggests BAS sometimes sent outdated, inaccurate,

and incomplete inventory indicators.              The net result is these

issues are for a jury to sort out, not a judge on summary judgment.

See Cortés-Irizarry, 111 F.3d at 190.

          And   contrary    to    what      BAS   argues,    its   PowerPoint

presentation (which noted that ARS auctions could "fail") and its

disclosures on its public website (which say that BAS "routinely"

bids in ARS auctions, including to keep auctions from failing, but

isn't obliged to) do not change our decision.15             Here is why.

          Tutor Perini essentially concedes it knew that BAS could

theoretically stop supporting ARS auctions and that ARS auctions

could theoretically fail.        And BAS essentially concedes it would

have to reveal current-market facts in what is called "the classic

'Grand Canyon'" situation — i.e., a situation where the broker-

dealer makes risk disclosures that, given the market's state, are

akin to a hiker "warn[ing] his . . . companion to walk slowly

because there might be a ditch ahead when he knows with near

certainty that the Grand Canyon lies one foot away."                  See In re

Prudential Sec. Inc. Ltd. P'ships Litig., 930 F. Supp. 68, 72

(S.D.N.Y. 1996) (quotation marks omitted).            Basically, the fight




     15  For  anyone   interested  in   re-reading              the     website
disclosures, turn back to footnote 6 above.
                                   - 39 -
is over whether a jury could rationally find that this is that

Grand-Canyon situation.

           Our caselaw — as BAS is quick to note — says that when

a defendant "specifically . . . disclose[s]" a risk, "[t]o the

extent that the plaintiff's complaint is that the precise degree

of risk was not stated, that failure is not sufficient to have

rendered the statements misleading."          See Hill v. Gozani, 638 F.3d

40, 60 (1st Cir. 2011) (emphasis omitted). BAS flashes Hill around

like a trump card, insisting that because it disclosed the possible

risks of auction failure and support-bid withdrawal, it did not

have to identify the degree of risk.      But try as it might, BAS can

take no comfort from Hill.

           Hill made several points directly applicable here.            It

noted that "[a] statement of risk does not insulate the speaker

from liability, particularly where it is 'generic and formulaic.'"

Id. (quoting Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 245 (5th

Cir. 2009)).   It noted that "[a] statement that discloses a level

of risk may be so understated as to be misleading."           Id.   And it

noted that a defendant could be on the hook for downplaying a

"near-certain[]" risk, id. at 59 — a concept that calls to mind

the   Grand-Canyon   scenario,   where    a    defendant   sees   "disaster

looming on the horizon" but opts to whitewash reality, see id. at

58.

                                 - 40 -
          Applying those principles, we — after considering the

aggregate record facts in the light most sympathetic to Tutor

Perini — believe a rational jury could conclude BAS knew (but

elected not to disclose) that the ARS market teetered on the brink

of collapse when it encouraged Tutor Perini to snatch up more ARS.

That BAS specifically pushed ARS on Tutor Perini in winter 2007-

08 — despite (a) fearing the market was "one step away from

illiquidity," (b) knowing an auction for the same type of ARS had

recently flopped, and (c) realizing the market was "nonviable" —

surely suggest as much (those are but a few of the many danger

signs discussed above).16   Put slightly differently:   viewing the

facts from the required perspective, a reasonable jury could find

that while BAS was taking steps to protect itself, it urged an

unsuspecting Tutor Perini to walk right off the cliff.    Certainly

the question of whether these facts put the parties in the Grand-

Canyon situation should go to the jury.    And that kiboshes BAS's

Hill-based arguments.   See generally Dow Corning Corp. v. Merrill



     16On the BAS-pushed-ARS point, please bear in mind Mellace's
affidavit testimony that she "followed" McGrath's "recommendation"
when buying ARS for Tutor Perini — testimony from which a
reasonable   jury   could   find   a   connection   between   BAS's
communications to Tutor Perini and Tutor Perini's purchase of the
at-issue ARS.   So taking as true Tutor Perini's version of the
facts as we must, this is not a case where Mellace simply contacted
McGrath to buy the at-issue ARS.      Rather, the summary-judgment
evidence indicates Mellace bought the at-issue ARS on McGrath's
recommendation.
                              - 41 -
Lynch & Co. (In re Merrill Lynch Auction Rate Sec. Litig.), No. 09

MD   2030(LAP),   2011    WL   1330847,   at    *8   (S.D.N.Y.    Mar.   2011)

(collecting caselaw recognizing that a defendant cannot "rely on

a generic disclaimer in order to avoid liability" when it is "aware

of an actual danger or cause for concern" (quotation marks and

emphasis omitted)); Dow Corning Corp. v. BB&T Corp., No. 09-5637

(FSH)(PS),    2010   WL   4860354,   at   *12    (D.N.J.   Nov.    23,    2010)

(rejecting defendants' bid to rely on (among other things) news

articles and prospectuses that "publicized the risk that auctions

might fail and the practice of brokers to submit support bids to

prevent auction failures — the very facts supposedly concealed by

defendants," an outcome reached because the documents "did not

inform plaintiffs" of existing market facts).17

             BAS's reliance on Backman is equally misplaced.             There,

the Polaroid Corporation had disclosed a current market fact —

that it was selling its Polavision cameras below cost.              910 F.2d

at 16.     And, we said, having done so, Polaroid's disclosure "was

not misleading by reason of not saying how much below."                     Id.

Still, we added, "if management knew . . . that Polavision was a




      17BAS tries to minimize the significance of these cases by
suggesting that they involved only misrepresentations. Not so —
the two involved omissions too. See In re Merrill Lynch Auction
Rate Sec. Litig., 2011 WL 1330847, at *4-5; Dow Corning Corp.,
2010 WL 4860354, at *2, *8, *11-12.
                                  - 42 -
commercial failure, to say simply that its earnings were negative

might well be found to be a material misrepresentation by half-

truth and incompleteness."     Id.; see also Carpri Optics Profit

Sharing v. Dig. Equip. Corp., 950 F.2d 5, 8 (1st Cir. 1991) (noting

how Polaroid could have come out differently "if defendant's

apprehension was of a disaster").         Today's case involves precisely

that — BAS knew about an impending disaster (or so a logical jury

could deduce) and, hoping to escape liability, now plays up

boilerplate   disclosures   that    did     not   jibe   with   then-existing

market facts.

           Noting that we can affirm on an alternative ground

supported by the record, BAS tries to save its summary-judgment

victory here by arguing that Massachusetts's Blue Sky law applies

only to initial public offerings — not to private, secondary sales,

like those that happened here.       Its argument works in four steps.

   1.   Quoting Marram, BAS emphasizes how section 410(a) of the

        state's Blue Sky law "is almost identical with" section

        12(2) of the Federal Securities Act of 1933, see 809 N.E.2d

        at 1025:   refined to their essentials, the former act

        creates a remedy against "[a]ny person who . . . offers or

        sells a security by means of any untrue statement of a

        material fact or any omission to state a material fact,"

        see Mass. Gen. Laws ch. 110A § 410(a)(2), while the latter

                                   - 43 -
        act creates a remedy against any person who "offers or sells

        a   security   .   .   .   by   means    of   a   prospectus    or    oral

        communication, which includes an untrue statement of a

        material fact or omits to state a material fact," see 15

        U.S.C. § 77l(a)(2).

   2.   A prospectus "is a term of art referring to a document that

        describes a public offering of securities by an issuer or

        controlling shareholder" — a fact, BAS reminds us, that led

        the Supreme Court to conclude that the federal statute is

        limited to public offerings.            See Gustafson v. Alloyd Co.,

        513 U.S. 561, 575-76, 584 (1995) (emphasis added).

   3.   Again quoting Marram, BAS points out that courts must

        "interpret"    the     Massachusetts      statute   "in     coordination

        with" the federal statute.         See 809 N.E.2d at 1025.

   4.   And interpreting the acts in the same manner requires us to

        hold that, like the federal act, the state act does not

        apply to secondary-market sales — at least that is what BAS

        thinks.

We think not.     BAS is right that courts should look to federal-

act caselaw in interpreting the state act.                See id.     But courts

must look to the state act's "plain language" too.                  See id.   And

unlike the federal act, the state act has no limiting "prospectus"

language and so is not likewise limited — Marram proves the point

                                    - 44 -
(at least implicitly) by characterizing the sale of shares at issue

there as a private offering, yet holding that the plaintiff had a

cause of action under the Commonwealth's Blue Sky law.      See id. at

1022-24, 1028-30; see also Marram v. Kobrick Offshore Fund, Ltd.,

Nos. 01-2815-BLS1, 05-0672-BLS1, 2009 WL 1015557, at *6-7 (Mass.

Super. Ct. Jan. 30, 2009) (reading Marram that way too).         All of

that makes us comfortable with rejecting this aspect of BAS's

affirmance argument — as does this:       the uniform blue sky act on

which the Massachusetts act is modeled applies regardless of

"whether the sale is public or private, primary or secondary."

12A Joseph C. Long et al., Blue Sky Law § 9:1 (2016); see generally

Marram, 809 N.E.2d at 1025 (looking to that treatise for guidance).

                                 (3)
                             Summing Up

          Because the state securities-fraud claim turns on fact

questions — the matter is not "so one-sided that one party must

prevail as a matter of law," see Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986) — Tutor Perini is entitled to a jury's

decision on that claim.

                                (c)
                  Federal Securities-Fraud Claim

          That takes us to Tutor Perini's federal-securities-fraud

claim — premised in part on allegations that BAS made material

misrepresentations   or   omissions   concerning   the   risks   of   ARS

                               - 45 -
investing,18      and   in   part   on   allegations   that   BAS   knowingly

recommended unsuitable investments, unsuitable because ARS did not

fit Tutor Perini's investment needs.            Sparring with BAS, Tutor

Perini contends that the judge stumbled in kicking each claim out

on summary judgment.         Tutor Perini is only half right, we rightly

hold.

                                       (1)
                                    Omissions

               To succeed on its omissions-based claim Tutor Perini

must prove the following elements: "(1) a material . . . omission;

(2) scienter, or a wrongful state of mind; (3) a connection with

the purchase or sale of a security; (4) reliance; (5) economic

loss; and (6) loss causation."           See Okla. Firefighters Pension &

Ret. Sys. v. Smith & Wesson Holding Corp. (In re Smith & Wesson

Holding Corp. Sec. Litig.), 669 F.3d 68, 73 (1st Cir. 2012). After

ticking off the list of fought-over omissions,19 the judge homed



        18
       We will focus on — and limit our attention to — omissions
because, as we have already seen, Tutor Perini waived any
misrepresentation-based theory.
        19   "Tutor Perini," the judge wrote, insists
        that BAS concealed 1) the frequency of auction-support
        bids, 2) its rising ARS inventory, 3) the maximum rates
        of the [at-issue ARS] and the difference between those
        rates and the [ARS's] clearing rates, 4) that [student
        loan ARS] issuers obtained maximum-rate waivers, 5)
        other ARS auction failures between August, 2007 and
        February, 2008 and 6) its alleged mid-December, 2007
        contingency plan to allow auctions to fail selectively.
                                     - 46 -
in on elements (1) and (4).       On element (1), the judge concluded

that the complained-about omissions were either disclosed in BAS

documents   or   in   publicly   available   material.   See   generally

Cellular S., Inc. v. J.P. Morgan Sec., Inc. (In re JP Morgan

Auction Rate Sec. (ARS) Mktg. Litig.), Nos. 10 MD 2157 (PGG), 10

Civ. 4552 (PGG), 2014 WL 4953554, at *17 (S.D.N.Y. Sept. 30, 2014)

(emphasizing "there can be no omission where the allegedly omitted

facts are disclosed" (quotations omitted)).        On element (4), the

judge held that because BAS had "accurately" disclosed the risk of

auction failure, it had no duty to say anything more than it did.

And so the judge ruled that Tutor Perini could not invoke any

presumption of reliance — because "[i]t is hard to conceive of

'relying' on omitted information," which is why the Supreme Court

"devised" a rebuttable "'presumption' of reliance," see Eckstein

v. Balcor Film Inv'rs, 58 F.3d 1162, 1171 (7th Cir. 1995), a

presumption that applies "if there is an omission of a material

fact by one with a duty to disclose," see Stoneridge Inv. Partners,

LLC v. Sci.–Atlanta, Inc., 552 U.S. 148, 159 (2008) (emphasis

added).

            The parties battle hard over elements (1) and (4), with

Tutor Perini rejecting and BAS defending the judge's analysis.

Following their lead, we train our sights exclusively on those

elements.   And we again side with Tutor Perini.

                                  - 47 -
           Regarding BAS's principal argument — that it accurately

disclosed the info Tutor Perini says was omitted, and thus had

zero duty to say anything else — we find the contention no more

persuasive now than it was a few pages ago:    simply flash back to

our earlier discussion of how evidence in the summary-judgment

record suggests, one, that the prospectuses, Excel spreadsheets

and files, and news articles that BAS talks about were out of date,

inaccurate, or not particularly helpful in understanding the then-

current state of the ARS market; and, two, that the case fits the

Grand-Canyon scenario.     So the rebuttable-reliance presumption

applies.   See id.    Reliance is usually a jury issue, unless the

summary-judgment evidence "tips the scale only in one direction."

Kennedy v. Josephthal & Co., 814 F.2d 798, 804 (1st Cir. 1987)

(emphasis added).20   And the usual rule, not the exception, applies

here.21


     20See, e.g., In re Eugenia VI Venture Holdings, Ltd. Litig.,
649 F. Supp. 2d 105, 119 (S.D.N.Y. 2008) (holding that "[t]he
question of whether a party's reliance was reasonable is always
nettlesome because it is so fact-intensive, and ordinarily a
question of fact to be determined at trial" (quotations and
citations omitted)), aff'd sub nom. Eugenia VI Venture Holdings,
Ltd. v. Glaser, 370 F. App'x 197 (2d Cir. 2010).
     21 Check out Josephthal & Co. for a nonexhaustive list of
factors helpful in making a reliance determination — factors that
include "[t]he sophistication and expertise of the plaintiff in
financial and securities matters" and "the existence of long
standing business or personal relationships."    814 F.2d at 804
(quoting Zobrist v. Coal-X Inc., 708 F.2d 1511, 1516 (10th Cir.
1983)).
                               - 48 -
          Enough said on that.

                                   (2)
                              Unsuitability

          Broadly speaking, an unsuitability claim requires that

a plaintiff "show that the defendant is responsible for some

misrepresentation or material omission," see Lefkowitz v. Smith

Barney, Harris Upham & Co., 804 F.2d 154, 155 (1st Cir. 1986) (per

curiam), and that "the quality of" the securities "bought was

inappropriate to [its] investment objectives," see Tiernan v.

Blyth, Eastman, Dillon & Co., 719 F.2d 1, 5 (1st Cir. 1983)

(emphasis omitted).      In rejecting Tutor Perini's unsuitability

claim, the district judge reached three conclusions.              One, the

judge said that the BAS-provided prospectuses — mentioning (as

they do) how ARS may be unsuitable "if you require a regular or

predictable   schedule   of   payments"     —   wrecked   Tutor   Perini's

unsuitability claim. Two, the judge — taking a belt-and-suspenders

approach — added that because he had "already concluded, as a

matter of law, that BAS did not make material misrepresentations

or breach a duty to disclose material facts," Tutor Perini's

unsuitability claim had no oomph.         And three, citing and quoting

a Seventh Circuit case — Associated Randall Bank v. Griffin, Kubik,

Stephens & Thompson, Inc., 3 F.3d 208, 212 (7th Cir. 1993) — the

judge stressed that Tutor Perini's "suitability claim may be barred


                                 - 49 -
because [it] held a non-discretionary brokerage account whereby it

directed all the investments made."22

              Tutor   Perini   says   that     this   aspect   of   the    judge's

summary-judgment ruling is wrong from beginning to end.                   BAS begs

to differ.       For our part, we see an obstacle that Tutor Perini

cannot surmount.

              Even granting (without deciding) that the judge missed

the boat with conclusions one and two, we see that Tutor Perini

must still deal with conclusion three — i.e., that investor-

directed securities transactions cannot support an unsuitability

claim, a conclusion BAS fights tooth and nail to defend in its

appellee's brief.       But the difficulty for Tutor Perini is as BAS

argues:       Tutor Perini "cites no authority" to support its view

(contrary to the judge's and BAS's) that nondiscretionary account

holders can bring unsuitability claims. Tutor Perini's reply brief

never challenges BAS's "cites no authority" point, incidentally.



       22   Discussing Wisconsin law, Associated Randall Bank observed
that
       [f]ederal securities law also requires brokers and
       dealers acting as agents to procure "suitable"
       securities. But federal law requires this only when the
       agents exercise discretion over the accounts. Customer-
       directed transactions fall outside the "suitability"
       requirement — especially if the agent provides the
       customer with a prospectus or comparable information.
Id. (citing Brown v. E.F. Hutton Grp., Inc., 991 F.2d 1020 (2d
Cir. 1993)).
                                      - 50 -
Nor    do   Tutor   Perini's   appellate    papers   offer   any    convincing

explanation of what the law should be, assuming it found no on-

point authority.      What we have from Tutor Perini, then, "is hardly

a serious treatment of a complex issue," see Tayag v. Lahey Clinic

Hosp., Inc., 632 F.3d 788, 792 (1st Cir. 2011) — "certainly not

when" its "'brief presents a passel'" of other protests, see

Rodríguez, 659 F.3d at 176 (quoting Dunkel, 927 F.2d at 956).              It

is not our job to do Tutor Perini's work for it.           See United States

v. Sepúlveda-Hernández, 817 F.3d 30, 34 (1st Cir. 2016).                  The

bottom line is that Tutor Perini waived any objection to the

alternative ground — a.k.a., conclusion three — for upholding the

judge's no-unsuitability-claim edict.         See, e.g., Medina–Rivera v.

MVM, Inc., 713 F.3d 132, 140–41 (1st Cir. 2013); Muñiz v. Rovira,

373 F.3d 1, 8 (1st Cir. 2004); Town of Norwood v. Fed. Energy

Regulatory Comm'n, 202 F.3d 392, 405 (1st Cir. 2000).

                                  (d)
      State Misrepresentation Claims — Negligent and Intentional

             Granting BAS summary judgment on Tutor Perini's claims

for negligent and intentional misrepresentation, the judge ruled

that    Tutor   Perini   neither   "respond[ed]      to   [BAS's]   arguments

refuting the allegations of misrepresentation" nor "identif[ied]

any false statements made by BAS."           As for the parties' dispute

about the judge's ruling, we need only say this much: Tutor Perini

correctly cites a case holding that a negligent-misrepresentation
                                   - 51 -
claim under Massachusetts law can be based on omissions. See First

Marblehead Corp. v. House, 473 F.3d 1, 9 (1st Cir. 2006).23                   And

as we have been at pains to stress, the summary-judgment evidence

shows triable issues of fact exist over BAS's omissions — omissions

that the judge did not consider in reviewing Tutor Perini's

negligent-misrepresentation      claim.        So     the   entry   of   summary

judgment on that claim cannot stand.

           But   the   same   cannot    be    said    about   Tutor      Perini's

intentional-misrepresentation claim.             For though a heading in

Tutor Perini's opening brief suggests the judge erred in dismissing

the   intentional-misrepresentation          claim,   its   appellate     papers

never explain how this is so.          And thus Tutor Perini waived any

argument it might have on that claim.                 See United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (stressing that "[i]t is

not enough merely to mention a possible argument in the most

skeletal way, leaving the court to do counsel's work"); see also



      23To get anywhere on a negligent-misrepresentation claim
under Bay State law, a plaintiff "must show" that the defendant
      (1) in the course of [its] business, (2) supplie[d] false
      information for the guidance of others (3) in their
      business transactions, (4) causing and resulting in
      pecuniary loss to those others (5) by their justifiable
      reliance on the information, and (6) with failure to
      exercise reasonable care or competence in obtaining or
      communicating the information.
Id. (quoting Nota Constr. Corp. v. Keyes Assocs., 694 N.E.2d 401,
405 (Mass. App. Ct. 1998)).
                                 - 52 -
Rodríguez, 659 F.3d at 175 (emphasizing that "claims not made" and

claims "'confusingly constructed and lacking in coherence'" are

deemed waived too (quoting United States v. Eirby, 515 F.3d 31, 36

n.4 (1st Cir. 2008))).

          One last issue, and we can call it quits.

                               (e)
              State Unfair-Business-Practices Claim

          A Massachusetts statute creates a cause of action —

commonly called a "Chapter 93A claim" — for any business entity

injured by "an unfair or deceptive act or practice" by another

business entity.   See Mass. Gen. Laws ch. 93A, § 11.    Because he

had tossed out Tutor Perini's securities-fraud claims, the judge

believed he had to toss out Tutor Perini's Chapter 93A claim too

— in other words, because he found BAS had made no material

omissions (and thus had not acted unfairly or deceptively), the

judge (at least implicitly) reasoned that Tutor Perini's Chapter

93A claim could not survive summary judgment either.     The parties

bicker a bit about the judge's handling of this claim.    But having

rejected the reasoning underpinning the judge's ruling here — we

see trialworthy issues on the securities-fraud-by-omission claims,

after all — his stated basis for the entry of summary judgment on

the Chapter 93A claim evaporates.




                              - 53 -
                             FINAL WORDS

            With that and at long last, we vacate the summary

judgment for BAS on the state securities-fraud claim (dealing with

material omissions), the federal securities-fraud claim (ditto),

the state negligent-misrepresentation claim (ditto), and the state

unfair-business-practices claim (ditto).    We affirm in all other

respects.   In so ruling, we intimate no view on the outcome of any

trial — we have construed the record as favorably to Tutor Perini

as we could, and we know that a trial might cast the facts in a

different light.     To this we must add, though, that BAS did move

for summary judgment on alternative grounds — e.g., scienter, loss

causation — that the judge never ruled on.       And of course the

parties and the judge are free to take up those yet unexplored

grounds on remand.



            Affirmed in part, vacated in part, and remanded for

further proceedings consistent with this opinion, with no costs to

either side.




                                - 54 -